











AMENDED AND RESTATED

LOAN, PLEDGE AND SECURITY AGREEMENT




THIS AMENDED AND RESTATED LOAN, PLEDGE AND SECURITY AGREEMENT (the “Loan
Agreement”) dated as of this 5th day of December, 2013, by and among SOFTECH,
INC., a Massachusetts corporation with offices at 650 Suffolk Street, Suite 415,
Lowell, Massachusetts (the “Borrower") and PRIDES CROSSING CAPITAL FUNDING, L.P.
(the “Lender”), as successor to  PRIDES CROSSING CAPITAL, L.P. (“PCC”) and
PRIDES CROSSING CAPITAL-A, L.P. (“PCCA”), each with offices at  800 Boylston
Street, Suite 2220, Boston, Massachusetts 02199 (PCC and PCCA are collectively
the “Original Lenders”)  amends and restates in its entirety that certain Loan,
Pledge and Security Agreement dated as of May 10, 2013 (as amended, the
“Original Loan Agreement”) by and between the Borrower and the Lender (as
successor to the Original Lenders).




RECITALS




WHEREAS, on May 10, 2013 the Borrower executed that certain (i) $1,426,410 Term
Note, dated as of the date herein, in favor of PCC (“Term Note I”), (ii)
$1,273,590 Term Note, dated as of the date herein, in favor of PCCA (“Term Note
II”) and (iii) the Original Loan Agreement.  To secure all obligations under
Term Note I and Term Note II (each a “Term Note”, and collectively the “Original
Term Notes”), as well as all obligations under the Original Loan Agreement and
all other Loan Documents, the Borrower granted the Original Lenders a security
interest in all of the Borrower’s assets, and pledged one hundred percent (100%)
of all equity interests owned by the Borrower in its Domestic Subsidiaries, and
sixty-five percent (65%) of all equity interests owned by the Borrower in its
Foreign Subsidiaries.




WHEREAS, on December 1, 2013 the Original Lenders and the Lender executed that
certain Master Assignment Agreement, pursuant to which the Original Lenders
assigned, sold, transferred and conveyed to the Lender all Loan Documents,
including without limitation the Original Term Notes and Original Loan
Agreement.




WHEREAS, the Borrower acknowledged and agreed to the assignment of the Loan
Documents from the Original Lenders to the Lender, agreed to pay down principal
under the Original Term Notes, combine the Original Term Notes into a single
amended and restated term note, and purchase the Warrants from the Original
Lenders.




WHEREAS, the Borrower and Lender agreed to enter into this Loan Agreement, which
shall govern all terms, conditions, obligations and agreements under the new
amended and restated term note, as well as continue the existing security
interests in Borrower’s assets to secure all Indebtedness under the Loan
Documents.




AGREEMENT




In consideration of the premises and of the mutual covenants herein contained
and to induce Lender to continue the extension of credit to the Borrower, the
parties agree as follows:




SECTION 1




DEFINITIONS




1.1

Definitions.

Capitalized terms that are not otherwise defined herein shall have the meanings
set forth in Exhibit 1.1 attached hereto. Terms not otherwise defined herein or
in Exhibit 1.1 shall have the meanings ascribed to them, if any, in the Code.




SECTION 2




TERM LOAN




2.1

Amended and Restated Term Note.  On the date hereof the Borrower shall execute
and deliver to the Lender the Term Note, which replaces, amends and restates the
Original Term Notes.




2.2

Payments.  On the date hereof the Borrower agrees to pay the Lender the
following:














--------------------------------------------------------------------------------













(a)

One Million Three Hundred and Fifty Thousand Dollars ($1,350,000), by
authorizing Lender’s set off of all funds held in escrow by the Original Lender
pursuant to the October Consent Letter and the November Escrow Letter, plus
Three Hundred and Fifty Thousand Dollars ($350,000) in immediately available
funds, via wire transfer.  All amounts paid under this Subsection (a) shall be
applied towards Principal due under the Term Note.




(b)

Eighty- One Thousand Dollars ($81,000) in immediately available funds, via wire
transfer.  The payment under this Subsection (b) satisfies the yield maintenance
fee under Section 2.8 of the Original Loan Agreement.




(c)

Nineteen Thousand Dollars ($19,000) in immediately available funds, via wire
transfer.  The payment under this Subsection (c) is in consideration for the
Original Lenders’ transfer and return of the Warrants issued under the Warrant
Agreement, and termination of the Warrant Agreement.




(d)

Sixty-Eight Thousand Three Hundred Dollars ($68,300) in immediately available
funds, via wire transfer.  The payment under this Subsection (d) pays interest
that accrued under the Original Notes from October 1, 2013 through December 5,
2013.




(e)

Twenty Thousand Six Hundred and Eighty-One Dollars and Thirty-Four Cents
($20,681.34) in immediately available funds, via wire transfer.  The payment
under this Subsection (e) pays all legal fees and expenses of the Original
Lenders and the Lender incurred through the date hereof, and due under the Loan
Documents.




2.3

Interest Accrual.  Interest shall accrue on unpaid principal under the Term Note
at the annual rate of fourteen percent (14%).  Detailed terms and conditions
relating to the accrual of interest, accrual of default interest, late charges
and payment terms are set forth in the Term Note.




2.4

Payment of Accrued Interest. Commencing January 1, 2014, and continuing through
December 1, 2014, on the first day of each calendar month the Borrower shall pay
the Lender interest that accrued during the preceding month.




2.5

Maturity.  On January 1, 2015 (the “Maturity Date”) the Borrower shall pay
Lender all unpaid principal, accrued and unpaid interest, and all other unpaid
amounts due under the Term Note, this Loan Agreement and all other Loan
Documents in full.




2.6

Payment Terms.  All payments under the Term Note, this Loan Agreement and under
all other Loan Documents, shall be made by the Borrower to the Lender, in United
States currency, at Lender’s address specified above, or at such other address
as Lender may specify in writing, in immediately available funds.  At any time
after the date herein, the Lender shall have the right to require that the
Borrower authorize automatic deductions of any and all payments due from the
Deposit Account.  If the automatic deduction is established, yet insufficient
funds exist in the Deposit Account to fund a payment due under any of the Loan
Documents the Borrower remains liable for such payment, and shall pay it in
accordance with the terms of the Term Note, this Loan Agreement and all other
Loan Documents.  




2.7

Application of Payments.  Payments received before an Event of Default will be
applied (i) first to fees, expenses and other amounts due under the Term Note,
this Loan Agreement and any other Loan Document, (ii) second, to accrued
interest under the Term Note, and (iii) third to outstanding Principal under the
Term Note.  Payments received after an Event of Default will be applied to the
amounts due under the Term Note, this Loan Agreement and all other Loan
Documents, as the Lender determines in its sole discretion.




2.8

Prepayment.  The Borrower may, at any time prior to the Maturity Date, pre-pay
all outstanding Principal due under the Term Note.  Partial voluntary
pre-payments of Principal are not allowed.  If a pre-payment is made on or prior
to September 30, 2014, Borrower shall pay the Lender a yield maintenance fee
equal to the interest that would have accrued under the Term Note from the date
of such prepayment through and including September 30, 2014.  If a pre-payment
is made on or after October 1, 2014, no yield maintenance fee shall be due.  The
Borrower may pre-pay accrued interest, accrued default interest, accrued late
charges, fees, charges and expenses at any time, in each case without penalty.
 All mandatory prepayments of principal shall be applied in accordance with
Section 2.7.  Pre-paid Principal may not be reborrowed.  




2.9

Cross Default.  A Default under any obligation of the Borrower under one or more
of the Loan Documents shall constitute a simultaneous default under the Term
Note and this Loan Agreement.  





2




--------------------------------------------------------------------------------













2.10

Loan Security.  The Term Note, this Loan Agreement and all obligations under the
other Loan Documents shall be secured by (i) a first priority security interest,
subject to Permitted Liens, on all of the Collateral (the “Security Interest”)
on the terms set forth in Section 3, (ii) a deposit account control agreement,
by and between the Borrower, Lender and First Republic Bank, (iii) a source code
escrow agreement, with an independent third party, in a form and substance
reasonably acceptable to the Lender, (iii) a pledge of one hundred percent
(100%) of all equity interests of Borrower’s domestic subsidiaries, and (iv) a
pledge of sixty-five percent (65%) of all equity interests owned by the Borrower
in the Foreign Subsidiaries.  Up to Five Hundred Thousand Dollars ($500,000) of
the Indebtedness shall be personally guaranteed by Joseph Mullaney, pursuant to
the Personal Guaranty.  The Personal Guaranty shall be secured by a pledge by
Mr. Mullaney of all equity interests he owns in the Borrower.  In addition to
the foregoing, Borrower will use its commercially reasonable efforts to obtain
and deliver to the Lender, within ninety (90) days hereof, an unconditional
assignment of Borrower’s payments and payment rights under the Mentor Contract.
Notwithstanding anything to the contrary in the Loan Agreement, or under
applicable law, if the grant of any security interests herein, the Guaranty, Mr.
Mullaney’s pledge of SofTech Stock, or assignment of payments and payment rights
under the Mentor Contract would result in the termination or breach of a
Contract to which the Borrower is a party, or the Intellectual Property, then
the applicable Contract or Intellectual Property will not be subject to the
Security Interest and will not be considered a part of the Collateral, but in
each case only to the extent, and for as long as, such relevant term is not
terminated or rendered unenforceable or otherwise deemed ineffective by the Code
or any other applicable law or a consent or waiver to such grant with respect to
such term is not obtained.  Immediately upon the lapse, termination,
unenforceability or ineffectiveness of any such term or the grant of a consent
or waiver to such grant with respect to such term, the Collateral shall include,
and the Borrower shall be deemed to have automatically granted a security
interest in, any such Contract or Intellectual Property.

 

2.11

Insurance. Prior to the date of this Loan Agreement the Borrower shall obtain
insurance on all of the Collateral on the terms set forth in Section 7.4.  All
such insurance policies shall contain a standard lenders loss payment
endorsement, and name the Lender as the first loss payee and an additional
insured, as applicable, on terms satisfactory to the Lender.  If the Borrower
receives any insurance proceeds arising from the loss, damage or theft of any of
its assets, the Lender shall apply the amount received (i) first to amounts due
under the Term Note in accordance with Section 2.7, (ii) second to amounts due
under this Loan Agreement, and (iii) third, to amounts due under the other Loan
Documents.  Notwithstanding anything herein to the contrary,  in the event of an
insured loss, damage or theft of any assets having a value of ten thousand
dollars ($10,000) or less, the Borrower may use the insurance proceeds received
to replace such assets, and shall apply all excess proceeds in accordance with
Section 2.11.




2.12

Lender’s Records and Statement of Account.  All Advances of Principal, and
interest thereon, and all default interest, late charges, fees and expenses
shall be recorded in the books of the Lender, and shall be deemed accurate and
correct, absent manifest error.  If the Lender provides the Borrower with a
statement of account, such statement will be presumed complete and accurate and
will, absent manifest error, be definitive and binding on the Borrower, unless
objected to with specificity by the Borrower in writing within thirty (30) days
after receipt.




2.13

Increased Costs.  If the adoption or change in any law or regulation, or the
interpretation or application thereof, or compliance by the Lender with any
request or directive from any central bank, governmental authority or the London
interbank market shall impose either (i) a tax on either Term Note, the Loan
Agreement, the other Loan Documents, any loan by the Lender to the Borrower,
(ii) or modify any reserve, special deposit, compulsory loan or similar
requirement against assets, deposits or other liabilities arising from advances,
loans or other extensions of credit by the Lender, or (iii) any other condition
that results in an increase in the Lender’s costs or reduces the Lender's rate
of return on capital, which such Lender deems material, then the Borrower shall
promptly pay such Lender, upon demand, additional amounts necessary to
compensate the Lender for such increased costs or reduced rate of return.  The
protection of this Section 2.13 shall be available to the Lender regardless of
any possible contention of invalidity or inapplicability with respect to the
applicable law, regulation or condition provided it applies to all borrowers on
a non-discriminatory basis.  Any notice from the Lender setting forth the amount
or amounts necessary to compensate such Lender under this Section 2.13, when
delivered to the Borrower, shall be conclusive absent manifest error.  This
provision shall survive the termination of this Loan Agreement.





3




--------------------------------------------------------------------------------













SECTION 3




SECURITY AGREEMENT




3.1

The Borrower’s Grant of Security Interest.  As security for the payment and
performance of any and all of the Indebtedness, including without limitation all
amounts due under the Term Note, this Loan Agreement and all other Loan
Documents, and the performance of all obligations and covenants of the Borrower
hereunder and under the Loan Documents, certain or contingent, now existing or
hereafter arising, which are now, or may at any time or times hereafter be owing
by the Borrower to the Lender pursuant to the Loan Documents, the Borrower
hereby pledges to the Lender and grants the Lender a continuing security
interest in and general Lien upon and right of set-off against, all right, title
and interest of the Borrower in and to the Collateral, including without
limitation all security deposits, all Deposit Accounts and all Intellectual
Property, whether now owned or hereafter acquired by the Borrower. The Borrower
further grants the Lender a right of set-off against the Borrower’s property
held by the Lender, now or hereinafter in the possession, custody or control or
in transit to the Lender.




3.2

Exercise of Rights.  Except as set forth herein, or under applicable law, The
Lender shall not be obligated to exercise any degree of care greater than the
degree of care as it relates to its own assets in connection with any Collateral
in their possession, to take any steps necessary to preserve any rights in any
of the Collateral or to preserve any rights therein of or against all other
parties.  No segregation or specific allocation by the Lender of specified items
of Collateral against any liability of the Borrower shall waive or affect any
security interest in or Lien against other items of Collateral or any of the
Lender's options, powers or rights under this Loan Agreement, the Loan Documents
or applicable law.




3.3

Post Default Communications.  Following and during a continuing Event of
Default, the Lender may at any time and from time to time, with or without
notice to the Borrower (i) transfer into the name of the Lender, or the name of
the Lender's nominee, any of the Collateral, (ii) notify any holder of any
Collateral to transfer Collateral in such party’s possession directly to the
Lender,  (iii) notify any and all obligors under one or more accounts receivable
to pay and turnover any amount due to the Lender, and (iv) receive and direct
the disposition of any proceeds of any Collateral. Once any such notice has been
given to any Person, the Borrower shall not give any contrary instruction to
such Person without the Lender’s written consent, until such time as the Event
of Default is no longer continuing.




3.4

Waiver of Marshaling.  The Borrower waives any right it may have to require
marshaling of its assets, among and between each Original Lender and the Lender.




3.5

Continuing Duty of the Borrower.  It is expressly agreed by the Borrower that,
notwithstanding anything herein to the contrary, it remains liable under each of
its respective contracts, Leases and each of its licenses to which it is a party
(if any), to observe and perform all of the conditions and obligations to be
observed and performed thereunder.  The Lender shall not have any obligation or
liability under any contract, Lease or license by reason of or arising out of
this Loan Agreement, or the granting of the Liens herein, or the receipt by
Lender of any payment relating to any contract or license pursuant hereto.  The
Lender shall not be required or obligated in any manner to perform or fulfill
any of the obligations of the Borrower, under or pursuant to any contract or
license, or to make any payment, or to make any inquiry as to the nature or the
sufficiency of any payment received by it or the sufficiency of any performance
by any party under contract or license, or to present or file any claims, or to
take any action to collect or enforce any performance or the payment of any
amounts which may have been assigned to it or to which it may be entitled at any
time or times.




3.6

Permitted Communications.  Prior to and during a continuing Event of Default the
Lender may, in the name of the Borrower, or a third party, communicate (by mail,
email, telephone, facsimile or otherwise) with Persons, parties to contracts or
obligors in respect of Instruments, Accounts, Chattel Paper and/or payment
intangibles to inquire about the amounts outstanding and status of such
Instruments, Accounts, Chattel Paper and/or payment intangibles.  During a
continuing Event of Default the Lender may at any time, in the Lender’s own
name, the name of the Borrower, or in the name of the Lender’s nominee,
communicate by mail, email, telephone, facsimile, email or otherwise with
Persons, parties to or obligors under Instruments, Accounts, Chattel Paper
and/or payment intangibles.





4




--------------------------------------------------------------------------------













3.7

Deposit Accounts.  As of the date hereof the Borrower maintains its Deposit
Accounts at First Republic Bank.  The Borrower, Lender and First Republic Bank
shall enter into a reasonably acceptable deposit account control agreement (a
“DACA”).  Borrower may, in its sole discretion, move the Deposit Accounts to
another FDIC insured depository institution, upon fifteen (15) days written
notice to the Lender.  Before Borrower moves its Deposit Accounts to another
institution the Borrower, Lender and the new bank shall enter into a new DACA.
 If any depository institution, including without limitation First Republic
Bank, refuses to enter into a DACA or terminates an existing DACA, the Borrower
is prohibited from maintaining any of the Deposit Accounts at such institution.
  




SECTION 4




PLEDGE OF SECURITIES and

GRANT OF SECURITY INTEREST




4.1

As security for the payment and performance of any and all of the Indebtedness,
including without limitation all amounts due under the Term Note, this Loan
Agreement, and all other Loan Documents, and the performance of all obligations
and covenants of the Borrower hereunder and under the Loan Documents, certain or
contingent, now existing or hereafter arising, which are now, or may at any time
or times hereafter be owing by the Borrower to the Lender pursuant to the Loan
Documents, the Borrower hereby pledges to the Lender and grants the Lender a
continuing security interest in and general Lien upon and right of set-off
against, all right, title and interests of the Borrower in the Pledged
Subsidiary Equity.




4.2

The certificates representing the Pledged Subsidiary Equity this Section 4 shall
be delivered to and held by the Lender until all Indebtedness is paid in full.




4.3

Stock powers, substantially similar to the form stock power attached hereto as
Exhibit 4.3, shall be executed in blank by the Borrower and together with this
Loan Agreement delivered to PCC, for itself and as agent for PCCA.




4.4

Each Domestic Subsidiary and each Foreign Subsidiary shall cause their
respective books and corporate records to reflect the Borrower’s pledge of such
Subsidiary’s Equity Interests.




4.5

Upon the occurrence and during a continuing Event of Default, the Lender may
affect the transfer of any Pledged Subsidiary Equity into the name of the
Lender, or the Lender’s designee, and cause new certificates representing such
securities to be issued in the name of the Lender, or the Lender's designee.




4.6

The Borrower will execute and deliver such documents, and take or cause to be
taken such actions, as the Lender may reasonably request to perfect or continue
the perfection of the Lender’s security interest in the Pledged Subsidiary
Equity.




SECTION 5




CONDITIONS PRECEDENT TO ENTERING INTO THIS LOAN AGREEMENT




5.1

Conditions Precedent to Entering Into this Loan Agreement.  In addition to all
other requirements set forth in this Loan Agreement and the other Loan
Documents, the Lender will not execute this Loan Agreement and continue to
advance credit under the Term Note, unless and until the following conditions
shall have been satisfied:




(a)

Loan Documents.  The Borrower has executed and delivered to the Lender all of
the Loan Documents, all in a form and substance acceptable to the Lender;




(b)

The Borrower’s Supporting Documents.  The Borrower has delivered to the Lender
the following documents:

 

(i)

Certified resolutions of the boards of directors for the Borrower, signed by
Borrower’s corporate secretary, or another authorized officer, or such other
Person, authorizing the execution, delivery and performance of the Loan
Documents; and




(ii)

A good standing certificate for the Borrower, certified by the appropriate
government officials in the Borrower’s jurisdiction of organization.





5




--------------------------------------------------------------------------------













(c)

Pay Down of Term Notes.  All payments set forth in Section 2.2 herein have been
paid in full;

.

(d)

Fees and Expenses.  Payment of all reasonable fees due and reimbursement of all
costs incurred by the Lender, and evidence of payment to other parties of all
fees or costs which the Borrower is required to pay under this Loan Agreement;

 

(e)

Insurance. The Lender receipt of a written insurance binder which amends all of
Borrower's current property and casualty insurance policies to (1) list the
Lender as first loss payee and additional insured.  Within thirty (30) days
after the date hereof the Borrower will deliver to the Lender a lender’s loss
payment endorsement;




(f)

Security Interests.  UCC-3/Amendment shall have been duly recorded or filed in
the manner and places required by law to assign, establish, preserve, protect
and perfect the interests and rights created or intended to be created by the
security interest granted by the Borrower to the Lender to secure the Borrower’s
obligations under the Loan Documents; and all taxes, fees and other charges in
connection with the execution, delivery and filing of such financing statements
shall duly have been paid;




(g)

Material Adverse Effect.  There shall have been no change that could have a
Material Adverse Effect on the condition, financial or otherwise, of the
Borrower, individually, or the Borrower, the Domestic Subsidiaries and the
Foreign Subsidiaries taken as a whole, or the Collateral;




(h)

Source Code Escrow. Borrower, the Lender and Iron Mountain have executed and
delivered an amendment to the Source Code Escrow Agreement, reasonably
acceptable to the Lender, pursuant to which the Lender replaces the Original
Lenders as a party to such Source Code Escrow Agreement;




(i)

Deposit Accounts.  The Borrower shall deliver to the Lender a list of all bank
and deposit accounts that it maintains with any Person, including without
limitation all Deposit Accounts at First Republic Bank; and

  

(j)

Additional Documents.   The Borrower shall have delivered to Lender all such
other opinions, documents, certificates and other assurances that Lender or its
counsel may reasonably require.




SECTION 6

REPRESENTATIONS AND WARRANTIES




6.1

In order to induce Lender to enter into this Loan Agreement, the Borrower makes
the following representations and warranties, all of which shall survive the
execution and delivery of this Loan Agreement and the Loan Documents.  Unless
otherwise specified, the following representations and warranties shall be
deemed made as of the date hereof:




(a)

Valid Existence.   Borrower and each Subsidiary are corporations duly organized,
validly existing and in good corporate standing under the laws of the
jurisdictions of their respective organization, and are duly qualified or
licensed to transact business in all places where the failure to be so qualified
would have a Material Adverse Effect on them.




(b)

Power to Act.

 Borrower and each Domestic Subsidiary has the requisite power to make, execute
and perform the Loan Documents executed by them, and all such instruments will
constitute the legal, valid and binding obligations of the Borrower and Domestic
Subsidiaries, enforceable in accordance with their respective terms, subject
only to the Borrower’s, or Domestic Subsidiaries' bankruptcy, insolvency,
reorganization, or other similar laws relating to or staying the enforcement of
remedies of creditors generally, and the effect of rules of law governing, or
practices of courts with respect to, specific enforcement, injunctive relief and
other equitable remedies generally.





6




--------------------------------------------------------------------------------













(c)

Authority.  The execution and delivery of the Loan Documents by the Borrower and
Domestic Subsidiaries, and performance thereof by the Borrower and Domestic
Subsidiaries, has been duly authorized by all necessary corporate action, and do
not violate any provision of law or regulation, or any writ, order or decree of
any court or governmental or regulatory authority or agency or any provision of
the governing instruments of such Person, and do not, with the passage of time
or the giving of notice, result in a breach of, or constitute a default or
require any consent under, or result in the creation of any Lien upon any
property or assets of such Person pursuant to, any law, regulation, instrument
or agreement to which any such Person is a party or by which any such Person or
its respective properties may be subject, bound or affected.




(d)

Financial Condition.  Other than as disclosed in financial statements delivered
to the Lender on or prior to the date hereof, the Borrower has no material
direct or contingent obligations or liabilities (including any guarantees or
leases) or any material unrealized or anticipated losses from any commitments of
such Person except as described on Exhibit 6.1(d).  All financial statements of
the Borrower have been prepared in accordance with GAAP and fairly present the
financial condition of the Borrower, as of the date thereof.  




(e)

Knowledge of Material Adverse Facts.  The Borrower is not aware of any material
adverse fact (other than facts which are generally available to the public and
not particular to the Borrower, such as general economic or industry trends)
concerning the condition of the Borrower or any Subsidiary, which has not been
fully disclosed to Lender, including any material adverse change in the
operations or financial condition of the Borrower or any Subsidiary, since the
date of the most recent financial statements delivered to Lender.




(f)

Solvency.  The Borrower and each Subsidiary are Solvent, and after consummation
of the transactions set forth in this Loan Agreement and the other Loan
Documents the Borrower and each Domestic Subsidiary will be and remain Solvent.




(g)

Litigation.  Except as disclosed in Exhibit 6.1(g), there are no suits or
proceedings pending, or to the knowledge of the Borrower threatened, before any
court or by or before any governmental or regulatory authority, commission,
bureau or agency or public regulatory body against or affecting the Borrower or
any Subsidiary, or their respective assets or properties, which if adversely
determined would have a Material Adverse Effect.




(h)

Adverse Effect of Agreements.  Neither the Borrower nor any of its Subsidiaries
are in default in the performance, observance or fulfillment of any of the
material obligations, covenants or conditions contained in any agreement or
instrument to which any of them are a party, or any law, regulation, decree,
order or the like applicable to them.




(i)

Authorizations.   All material authorizations, consents, approvals, certificates
and licenses required under applicable law or regulation for the ownership or
operation of the property owned or operated by the Borrower, and each
Subsidiary, or for the conduct of any business in which they are engaged have
been duly issued and are in full force and effect, and they are not in default,
nor to their respective knowledge has any event occurred which with the passage
of time or the giving of notice, or both, would constitute a default, under any
of the terms or provisions of any part thereof, or under any order, decree,
ruling, regulation, or other decision or instrument of any governmental
commission, bureau or other administrative agency or public regulatory body
having jurisdiction over the Borrower, or any Subsidiary, which default would
have a Material Adverse Effect on the Borrower or any Subsidiary.  No approval,
consent or authorization of, or filing or registration with, any governmental
commission, bureau or other regulatory authority or agency is required with
respect to the execution, delivery or performance of any Loan Document.




(j)

Title.  The Borrower has good title to all of its assets and properties shown in
its financial statements, free and clear of all Liens, except Permitted Liens.
 The Borrower has full ownership rights in the Collateral, subject to the
Permitted Liens.  




(k)

Collateral.  The security interests granted to Lender herein and pursuant to any
other Loan Document with the Lender (a) constitute and, as to subsequently
acquired property included in the Collateral, will constitute, security
interests under the Code and (b) are, and as to such subsequently acquired
Collateral will be superior and prior to the rights of all third persons, now
existing or hereafter arising, subject to the Permitted Liens.  All of the
Collateral is intended for use solely in the Borrower’s businesses.





7




--------------------------------------------------------------------------------













(l)

Taxes.  The Borrower and all Domestic Subsidiaries have filed all federal, state
and local income and other tax returns which are required to be filed, and have
paid all taxes as shown on said returns and all taxes, including withholding,
FICA and ad valorem taxes, shown on all assessments received by it to the extent
that such taxes have become due, or has set aside reserves to timely pay such
taxes and/or assessments.  Neither Borrower nor any of the Domestic Subsidiaries
are subject to any federal, state or local tax Liens, other than Permitted
Liens, nor has such Person received any notice of deficiency or other official
notice of delinquent taxes. The Borrower and each Subsidiary, have paid all
sales and excise taxes payable by them, to the extent such taxes have become
due.




(m)

Labor Law Matters.  To the Borrower’s knowledge no goods or services have been
or will be produced, provided or performed by the Borrower or any Subsidiary in
violation of any applicable labor laws or regulations or any collective
bargaining agreement or other labor agreements or in violation of any minimum
wage, wage-and-hour or other similar laws or regulations applicable to the
Borrower or Subsidiary, which will have a Material Adverse Effect on the
Borrower or a Subsidiary.




(n)

Judgment Liens.   Except as set forth in Exhibit 6.1(n), neither the Borrower,
any Subsidiary, nor any of their respective assets, are subject to any unpaid
judgments (whether or not stayed) or any judgment liens in excess of twenty-five
thousand dollars ($25,000), in any jurisdiction.  Following the Closing Date and
until all amounts due under the Loan Documents are paid in full, the Borrower
shall amend and deliver to Lender Exhibit 6.1(n) as soon as (i) judgments and
judgment liens listed therein are dismissed, satisfied and/or released and (ii)
additional judgments and/or judgment liens in excess of twenty-five thousand
dollars ($25,000) are entered against the Borrower or filed against its assets.




(o)

Subsidiaries.  A complete list of the Borrower’s Subsidiaries is set forth in
Exhibit 6.1(o).




(p)

ERISA.  The Borrower has furnished to Lender true and complete copies of the
latest annual report required to be filed pursuant to Section 104 of the
Employee Retirement Income Security Act of 1974, as amended ("ERISA"), with
respect to each employee benefit plan or other plan maintained for employees of
the Borrower, and covered by Title IV of ERISA (a "Plan"), and no Termination
Event (as hereinafter defined) with respect to any Plan has occurred and is
continuing.  For the purposes of this Loan Agreement, a "Termination Event"
shall mean a "reportable event" as defined in Section 4043(b) of ERISA, or the
filing of a notice of intent to terminate under Section 4041 of ERISA.  Neither
the Borrower nor any of its Subsidiaries have any unfunded liability with
respect to any such Plan.




(q)

Investment Company Act.   The Borrower is not an "investment company" as defined
in the Investment Company Act of 1940, as amended.




(r)

Compliance with Covenants; No Default.   The Borrower is, and upon funding of
the Term Note will be in compliance with all of the covenants hereof. No Event
of Default has occurred and is continuing, and the execution, delivery and
performance of the Loan Documents and the funding of the Term Note will not
cause an Event of Default.  




(s)

Full Disclosure.   There is no material fact, which is known by the Borrower
that the Borrower has not disclosed to Lender that would have a Material Adverse
Effect.  No Loan Document, nor any agreement, document, certificate or statement
delivered by the Borrower to Lender, knowingly contains any untrue statement of
a material fact or omits to state any material fact that is known or which
should be known by the Borrower that is necessary to keep the other statements
from being misleading.




(t)

Warehousemen, Consignees and Bailees.  None of the Collateral is (i) stored or
located in a warehouse or other location, which would give the owner, tenant,
sub-landlord, sub-tenant, operator, manager or warehouseman a claim to or lien
on the Collateral, (ii) in the possession or control of a third party on
consignment and (iii) in the possession or control of a third party bailee.





8




--------------------------------------------------------------------------------













6.2

Updates.  Following the Closing Date the Borrower shall, from time to time,
deliver to Lender updated schedules to this Section 6 with respect to facts and
circumstances arising after the Closing Date.  Provided that such updated
schedules do not have a Material Adverse Effect, the same shall be incorporated
herein.  

 

SECTION 7




AFFIRMATIVE COVENANTS




7.1

Payment and Performance.  The Borrower will duly and punctually pay all interest
and principal as and when it becomes due to the Lender under the Loan Documents,
including without limitation the Term Note and this Loan Agreement, and will
duly and punctually pay and perform all obligations to be paid or performed
under this Loan Agreement, or pursuant to any instrument, document or agreement
executed pursuant hereto.




7.2

Use of Loan Proceeds. The Borrower shall use the proceeds of the Term Note to
(i) pay fees, costs and expenses due under the Term Note and this Loan
Agreement, and all other Loan Documents, (ii) fund growth and working capital
needs and (iii) fund operating expenses.




7.3

Maintenance of Business and Collateral.   The Borrower shall maintain all of its
property and assets used or useful in the conduct of its business, and keep the
same in working order and condition, ordinary wear and tear, fire and casualty
excepted, and from time to time make, or cause to be made, all material needful
and proper repairs, renewals, replacements, betterments and improvements thereto
so that the business carried on in connection therewith may be conducted
properly and in accordance with standards generally accepted in businesses of a
similar type and size at all times, and maintain and keep in full force and
effect all licenses and permits reasonably necessary for the proper conduct of
their respective businesses and operation of their respective properties.
 Notwithstanding the foregoing, the Borrower may transfer, sell or dispose of
Collateral which is obsolete, damaged, or no longer in use, so long as the gross
proceeds generated by the transfer, sale, damage or disposal of such Collateral
is used to either (i) replace or repair such transferred, sold, damaged or
disposed of Collateral, or (ii) re-pay amounts due under the Term Note, this
Loan Agreement and all other Loan Documents.




7.4

Insurance.  




(a)

On or before the date of this Loan Agreement, and so long as any amount is due
under any of the Loan Documents, the Borrower shall obtain and maintain property
and casualty insurance on all of the Collateral, liability insurance, workers’
compensation insurance, and business interruption insurance, from good and
responsible insurance companies reasonably satisfactory to Lender.  All
insurance policies shall be in amounts and shall contain co-insurance and
deductible provisions reasonably approved in advance by the Lender.  The Lender
shall be named as the creditor/loss payee in all policies, under the name
“PRIDES CROSSING CAPITAL FUNDING, L.P., its successors and assigns, as its
interests may appear.” All such insurance may not be cancelled by the Borrower
without first obtaining the Lender’s written consent, which consent must be
obtained no less than thirty (30) days before the insurance will be cancelled.
 If the insurance is cancelled, for any reason, the Lender may maintain the
existing policy or policies or obtain new insurance.  All such premiums paid for
by the Lender shall be added to, included and become the Indebtedness under this
Loan Agreement, the Term Note, and all other Loan Documents.  The Lender
reserves the right to require the Borrower, in the Lender’s reasonable
discretion, to obtain accounts receivable insurance.




(b)

On or before the date of this Loan Agreement, and so long as any amount is due
under any of the Loan Documents, the Borrower shall obtain and maintain One
Million Dollars ($1,000,000) of key man life insurance on the Guarantor, from
insurance companies reasonably satisfactory to Lender.





9




--------------------------------------------------------------------------------













7.5

Notice of Default.   The Borrower shall provide to the Lender prompt notice of
(a) the occurrence and continuance of an Event of Default and what action (if
any) the Borrower is taking to correct the same, (b) any litigation or changes
in existing litigation, which includes a claim or claims against the Borrower in
excess of fifty thousand dollars ($50,000), or any judgment in excess of fifty
thousand dollars ($50,000), against it or any of its assets, (c) any damage or
loss to property in excess of one hundred thousand dollars ($100,000), (d) any
notice from taxing authorities as to claimed deficiencies in excess of
twenty-five thousand dollars ($25,000) or any tax lien or any notice relating to
alleged ERISA violations, (e) any ERISA Event, (f) any Termination Event, (g)
any rejection, return, offset, dispute, loss or other circumstance having a
Material Adverse Effect on any Collateral, (h) the cancellation or termination
of, or any default under, any agreement to which the Borrower is a party, the
termination of which, or default, will have a Material Adverse Effect on the
Borrower, (i) any acceleration of the maturity of any Debt of the Borrower in
excess of twenty-five thousand dollars ($25,000), and (j) any loss or threatened
loss of licenses or permits, the loss of which will have a Material Adverse
Effect on the Borrower, or its business.




7.6

Inspections.  The Borrower shall permit the Lender to inspect the Collateral,
the Borrower’s business premises, business records and the Borrower’s other
records and property (collectively a “Field Examination”) twice per year, so
long as there is no Event of Default.  Upon an Event of Default that is
continuing or if in the Lender’s commercially reasonable opinion the Borrower’s
financial results have materially deteriorated; the Lender may conduct
additional Field Examinations.  The Borrower shall permit Field Examinations at
such times and in such manner as may be reasonably required by the Lender.  The
reasonable cost of all such Field Examinations shall be paid by the Borrower,
become part of the Indebtedness and shall not exceed $10,000 for any one Field
Examination.




7.7

Permitted Loans.  Simultaneous with a Permitted Loan the Borrower shall (i)
deliver to the Lender any and all documents related to such Permitted Loan,
including without limitation any and all notes evidencing such Permitted Loan
(collectively “Permitted Loan Documents”), (ii) notify, in writing, each
borrower under such Permitted Loan that the Lender holds a security interest in
the Permitted Loan, and the Lender has possession of the Permitted Loan
Documents.




7.8

Affiliate Contracts.  For avoidance of doubt, the Borrower may enter into
contracts with its affiliates so long as such contracts are (i) in writing, (ii)
promptly disclosed to the Lender and (iii) comply with applicable Internal
Revenue Service standards and regulations.

    

SECTION 8


FINANCIAL INFORMATION AND DISCLOSURES




8.1

Financial Information.  The Borrower shall maintain its books and records in
accordance with GAAP.




8.2

Financial Information Furnished by the Borrower.  The Borrower shall furnish to
the Lender the following periodic financial information:




(a)

Monthly.




(i)

Within ten (10) days after the end of each month an Account Receivable aging
report, Accounts Payable aging report, and an updated rolling three (3) month
cash flow forecast.




(ii)

Within thirty (30) days after the end of each month a Covenant Compliance
Certificate that certifies and evidences Borrower’s compliance with the
financial covenants set forth in Section 12 herein.  A draft Covenant Compliance
Certificate is attached hereto as Exhibit 8.2(a).




(b)

Quarterly.




(i)

Within thirty (30) days after the end of each fiscal quarter a management
prepared consolidated balance sheet, income statement and statement of cash
flows, which reflect the Borrower’s and Subsidiaries'  financial condition and
operating results, together with all supporting schedules, and certified by the
Borrower as true and correct and fairly representing the financial condition of
the Borrower, and that such statements are prepared in accordance with GAAP,
except without footnotes and subject to normal year-end adjustments; and





10




--------------------------------------------------------------------------------













(c)

Annual Statements.




(i)

Within one hundred and twenty days (120) days after the end of each fiscal year,
unqualified financial statements, including a balance sheet, income statement
and statement of cash flows, audited by an accounting firm reasonably acceptable
to the Lender, together with all supporting schedules, prepared in accordance
with GAAP, and any management letter or letter of recommendation to and from
Borrower's accounting firm; and




(ii)

Within thirty (30) days after the end of the fiscal year, a management prepared
financial budget, including planned Capital Expenditures, for the upcoming
fiscal year.




8.3

Other Information.   The Borrower shall furnish to the Lender such other
information reasonably requested by Lender from time to time concerning the
business, properties or financial condition of the Borrower.




SECTION 9


COVENANTS OF COMPLIANCE AND COLLATERAL




9.1

Maintenance of Existence and Rights.   The Borrower shall preserve and maintain
their corporate existence, authority to transact business, rights and
franchises, trade names, patents, copyrights, trademarks and permits material
and necessary to the conduct of its business.




9.2

Payment of Taxes.  The Borrower shall pay before delinquent all of its debts and
taxes, except for nonpayment of taxes being actively contested in accordance
with law and with proper reserves maintained on its books and records.




9.3

Compliance; Hazardous Materials.   The Borrower shall comply in all material
respects with all laws, regulations, ordinances and other legal requirements
applicable to it, specifically including, without limitation, ERISA, all
securities laws and all laws relating to hazardous materials and the
environment, except to the extent that failure to comply will not have a
Material Adverse Effect.  Unless approved in writing by Lender, the Borrower
shall not engage in the storage, manufacture, disposition, processing, handling,
use or transportation of any hazardous or toxic materials, except for ordinary
and customary amounts of solvents, cleaners and similar materials used in the
Borrower’s ordinary course of business in accordance with applicable laws.




9.4

Compliance with Assignment Laws.  The Borrower shall, if required by the Lender,
comply with the Federal Assignment of Claims Act and any other applicable law
relating to assignment of government contracts.




9.5

Compliance with Intellectual Property.  The Borrower shall maintain all of its
Intellectual Property and License(s) and all of its Subsidiaries Intellectual
Property and License(s), and shall actively pursue any infringement of any such
Intellectual Property or License(s), in each case to the extent material to
Borrower’s business.  The Borrower shall operate its business and the
Subsidiaries business so as to not knowingly infringe any patent, trademark or
copyright.




9.6

Further Assurances.  The Borrower shall take such further action and provide to
Lender such further assurances as may be reasonably requested to ensure
compliance with the intent of this Loan Agreement and the other Loan Documents.




9.7

Covenants Regarding the Collateral and Leased Premises.  The Borrower makes the
following covenants with the Lender regarding the Collateral:




(a)

The Borrower will use the Collateral only in the ordinary course of its
businesses, and will not permit the Collateral to be knowingly used in violation
of any applicable law or policy of insurance;




(b)

The Borrower will defend the Collateral against all claims and demands of all
Persons, except for Permitted Liens;





11




--------------------------------------------------------------------------------













(c)

The Borrower will, at Lender’s request, use reasonable efforts to obtain and
deliver to Lender such waivers as Lender may require waiving a landlord's or
subsequent lien holder’s enforcement rights against the Collateral;




(d)

The Borrower will not sell, assign, lease, transfer, pledge, hypothecate or
otherwise dispose of or encumber the Collateral or any interest therein, except
in the ordinary course of the Borrower’s business, except as provided for
herein; and




(e)

The Borrower shall use commercially reasonable efforts to cause the Borrower’s
landlord to execute and deliver, within thirty (30) days after the date hereof,
a subordination and non-disturbance agreement, which is reasonably acceptable to
the Lender.




9.8

Lease Agreements.  A list of all Leases is set forth in Exhibit 9.8.




SECTION 10

NEGATIVE COVENANTS




10.1

Debt.  With the exception of Permitted Debt, the Borrower shall not incur,
assume, create, and permit to exist or guarantee any non-trade Debt.  This
Section 10.1 does not amend or modify the terms, conditions and agreements in
Section 2.14 above.




10.2

Liens.  With the exception of Permitted Liens, the Borrower shall not create or
permit any Liens on its property, assets, including without limitation the
Collateral.  This Section 10.2 does not amend or modify the terms, conditions
and agreements in Section 2.14 above.




10.3

Dividends and Redemptions.  With the exception of Permitted Distributions and
Permitted Redemptions, the Borrower shall not (i) pay or declare any dividends,
including without limitation stock dividends, or other distributions, (ii)
purchase, repurchase, redeem or otherwise acquire any stock or other equity
interests in itself or any third party, or (iii) pay or acquire any debt
subordinate to the Indebtedness, unless specifically permitted by the Lender in
writing.




10.4

Loans and Other Investments.  With the exception of Permitted Distributions, the
Borrower shall not make or permit to exist any advances or loans to, or
guarantee or become contingently liable, directly or indirectly, in connection
with the obligations, leases, stock or dividends of, or own, purchase or make
any commitment to purchase any stock, bonds, notes, debentures or other
securities of, or any interest in, or make any capital contributions to (all of
which are sometimes collectively referred to herein as “Investments”) any Person
except for (i) deposits in the Lender, (ii) endorsement of negotiable
instruments for collection in the ordinary course of business, (iii) advances to
employees for business travel and other expenses incurred in the ordinary course
of business, (iv) so long as no Event of Default shall have occurred and be
continuing, cash advances to wholly owned Foreign Subsidiaries in an amount not
to exceed the lesser of (A) cash received from such Foreign Subsidiaries during
the previous twelve (12) months or (B) One Hundred Thousand Dollars ($100,000)
during any twelve (12) month period.




10.5

Change in Business.  The Borrower shall not enter into any business that is
substantially different from the business in which it is presently engaged.




10.6

Change in Ownership and Control of the Borrower.  The Borrower shall not issue
or authorize any additional or new equity interests, stock, securities, rights
or phantom stock, yet excluding issuance of warrants and options that will
result in a Change in Control of the Borrower.  Equity interests in the
Borrower, including without limitation all stock, equity interests, securities,
rights, options, warrants and phantom stock, may be transferred or sold, so long
as such transfer and/or sale does not or will not result in a Change in Control.
 




10.7

No Change in Name, Offices; Removal of Collateral. Borrower shall not, unless it
shall have given thirty (30) days’ advance written notice thereof to Lender, (i)
change its name, (ii) change the location of its chief executive offices or
other office where books or records are kept, or (iii) change its state of
organization.  Other than in the ordinary course of business or as expressly
provided for herein, the Borrower shall not move, remove, relocate or transfer
the Collateral to any location not approved by the Lender, in writing.





12




--------------------------------------------------------------------------------













10.8

No Sale, Leaseback.  The Borrower shall not enter into any sale-and-leaseback or
similar transaction, unless approved by the Lender in writing.




10.9

Margin Stock.  The Borrower shall not use any proceeds of the Term Note or
Revolving Note to purchase or carry any margin stock (within the meaning of
Regulation U of the Board of Governors of Federal Reserve System) or extend
credit to others for the purpose of purchasing or carrying any margin stock.




10.10

Subsidiaries.  The Borrower shall not create, acquire, form, merge with or
dispose of any Subsidiary, other than inactive Subsidiaries listed on Exhibit
10.10, or permit any Subsidiary to issue capital stock, unless the Borrower (i)
obtains the Lender’s written consent, and (ii) simultaneously upon the creation,
acquisition, formation or merger of a new Domestic Subsidiary the Borrower shall
pledge to the Lender one hundred percent (100%) of the Equity Interests owned by
the Borrower in each new Subsidiary, or upon the creation, acquisition,
formation or merger of a new Foreign Subsidiary the Borrower shall pledge to the
Lender sixty-five percent (65%) of all Equity Interests in each new Foreign
Subsidiary that is a direct Foreign Subsidiary of the Borrower, in each case by
delivering original stock certificates (if any) representing such Equity
Interests to PCC, for itself and as agent for PCCA, together with written stock
powers related to such Equity Interests, which are reasonably acceptable to the
Lender.




10.11

Trade or Fictitious Name.  The Borrower shall give the Lender sixty (60) days
prior written notice of use of or any change of any new trade or fictitious
name.  The use of any trade or fictitious name shall be in compliance in all
material respects with all laws regarding the use of such names.




10.12

Liquidation, Mergers, Consolidations and Dispositions of Assets.  Except with
the prior written approval of the Lender, the Borrower shall not dissolve,
liquidate, or become a party to any merger or consolidation, or acquire by
purchase, lease, sale or otherwise, all or a substantial part of the assets of
any Person, or purchase, sell, transfer, lease or otherwise dispose of all or a
substantial part of its property or assets, other than a purchase, sale,
transfer, lease or other disposition made in the ordinary course of the
Borrower’s business.  If any of the Borrower’s property or assets are sold,
transferred, leased or otherwise disposed of outside the ordinary course of
Borrower’s business, except as otherwise permitted herein, the proceeds of such
disposition shall be transferred directly to the Lender, and shall be applied to
the outstanding amounts due under the Loan Documents in accordance with this
Loan Agreement.  If the Borrower receives proceeds from a sale, transfer, lease
or other disposition, except as otherwise expressly provided herein, it shall
hold them in trust for the Lender, and immediately turn such proceeds over to
the Lender up to the amount of the Indebtedness.  Amounts received by the Lender
in excess of the Indebtedness shall be promptly returned to the Borrower.  




10.13

Change of Fiscal Year or Accounting Methods.   The Borrower shall not change its
year or accounting methods if it will have a Material Adverse Effect.




10.14

Subordination of Debt and Subordination Agreements.  All debts now or hereafter
owed to any Person, other than capital leases, trade debt, Permitted
Redemptions, and unsecured operating costs that are incurred in the ordinary
course of business, shall be governed by a Subordination Agreement or
subordination agreement reasonably approved by the Lender.




SECTION 11

FINANCIAL COVENANTS




Borrower covenants and agrees that from the date hereof and until payment in
full of the Indebtedness and termination of all Loan Documents, including
without limitation this Loan Agreement, the following financial covenants shall
not be breached or violated.




11.1

Cash Collateral.  As of the last day of each month the Borrower shall own and
possess no less than One Million Dollars ($1,000,000), of which no less than
Seven Hundred and Fifty Thousand Dollars ($750,000) shall be held in the Deposit
Account at First Republic Bank and subject to a DACA. At all other times the
Borrower shall own and possess no less than Seven Hundred and Fifty Thousand
Dollars ($750,000)   




11.2

Quick Ratio.  On the last day of Borrower’s third fiscal quarter in 2014, and on
the last day of each fiscal quarter thereafter Borrower’s Quick Ratio shall be
no less than 2.7:1.





13




--------------------------------------------------------------------------------













11.3

EBITDA.  In the Borrower’s third and fourth fiscal quarters in 2014 EBITDA
losses shall be no greater than Two Hundred Thousand Dollars ($200,000) for each
fiscal quarter.  In the Borrower’s first quarter in 2015, and for each fiscal
quarter thereafter EBITDA must exceed One Hundred Thousand Dollars ($100,000).

 

11.4

Maximum Capital Expenditures.  At all times the total of Capital Expenditures
plus Capitalized Software Development Costs shall not exceed One Hundred
Thousand Dollars ($100,000) during each fiscal year, commencing with the 2014
fiscal year.

11.5

Quarterly Compliance Certificates. Within forty-five (45) days after the last
day of each fiscal quarter the Borrower shall deliver to the Lender a Covenant
Compliance Certificate, and certify satisfaction of all covenants in this
Section 11.  A form copy of the Covenant Compliance Certificate is attached
hereto as Exhibit 11.6.




SECTION 12




EVENTS OF DEFAULT




Each of the following shall constitute an Event of Default under this Loan
Agreement and the other Loan Documents:




12.1

Borrower's failure to pay any principal or interest, when due, under either Term
Note, this Loan Agreement or any of the other Loan Documents; or




12.2

Borrower's breach of or failure to comply with any financial term, condition,
agreement, obligation, representation, warranty and/or covenant under either
Term Note, this Loan Agreement or any of the other Loan Documents, including
without limitation the financial information and disclosures in Section 8 herein
and the financial covenants in Section 11 herein; or




12.3

Borrower's breach of or failure to comply with any non-financial term,
condition, agreement, obligation, representation, warranty and/or covenant under
either Term Note, this Loan Agreement or any of the other Loan Documents, if
such breach or failure is not cured within fifteen (15) days following such
breach; or




12.4

Any representation, warranty or certification made by Borrower in any Loan
Document, herein or therein or in any letter, certificate, communication or
report furnished in connection herewith or therewith, shall prove to have been
untrue or incorrect in any material respect when made; or




12.5

Any other obligation now or hereafter owed by Borrower to the Lender shall be in
default; or




12.6

The Personal Guarantor breaches or fails to comply with any term, condition,
agreement, obligation, representation, warranty and/or covenant under the
Personal Guaranty, beyond any applicable cure period; or




12.7

Borrower, any Subsidiary or Personal Guarantor shall be in default under any
obligation for borrowed money in excess of fifty thousand dollars ($50,000) owed
to any other party, beyond any applicable cure period, which default entitles
the other party to accelerate any such obligations; or




12.8

Borrower, any Subsidiary or Personal Guarantor shall (a) voluntarily dissolve,
liquidate or terminate operations or apply for or consent to the appointment of,
or the taking of possession by a receiver, custodian, trustee or liquidator of
such Person or of all or of a substantial part of its assets, (b) admit in
writing its/his inability, or be generally unable, to pay its debts as they
become due, (c) make a general assignment for the benefit of its/his creditors,
(d) commence a voluntary case under the federal bankruptcy code (as now or
hereafter in effect), (e) file a petition seeking to take advantage of any other
law relating to bankruptcy, insolvency, reorganization, winding-up, or
composition or adjustment of debts, (f) fail to controvert in a timely and
appropriate manner, or acquiesce in writing to, any petition filed against it in
an involuntary case under the bankruptcy code, or (g) take any corporate action
for the purpose of effecting any of the actions referred to in this Section
12.8; or




12.9

An involuntary petition or complaint shall be filed against Borrower, any
Subsidiary or Personal Guarantor seeking bankruptcy relief or reorganization or
the appointment of a receiver, custodian, trustee, intervenor or liquidator, of
all or substantially all of its/his respective assets, and such petition or
complaint shall not have been dismissed within sixty (60) days of the filing
thereof; or an order, order for relief, judgment or decree shall be entered by
any court of competent jurisdiction or other competent authority approving or
ordering any of the foregoing actions; or





14




--------------------------------------------------------------------------------













12.10

Any loss, theft, damage or destruction of any of the Collateral, having an
aggregate value of one hundred thousand dollars ($100,000) or more, which loss
is not fully insured, less applicable deductibles; or




12.11

A final judgment in excess of fifty thousand dollars ($50,000) shall be rendered
against the Borrower, any Subsidiary or the Personal Guarantor and such judgment
shall remain undischarged, undismissed, not timely appealed and/or unstayed for
more than forty-five (45) days (except judgments validly covered by insurance or
surety bond with a deductible of not more than ten thousand dollars ($10,000)),
or there shall occur any levy upon, or attachment, garnishment, replevin or
other seizure of, any material portion of the Collateral, which is not bonded
over, dismissed or released within thirty (30) days of such levy, attachment,
garnishment, replevin or other seizure; or




12.12

Borrower or any Subsidiary shall cease to be managed by its present management
or other senior management personnel which are reasonably satisfactory to the
Lender; or




12.13

Failure to pay all Indebtedness on or before the Maturity Date, unless extended
in writing by the Lender; or




12.14

A default or event of default under any Subordination Agreement; or




12.15

Borrower takes or participates in any action that is prohibited under an
Subordination Agreement, or Borrower makes any payment not permitted under this
Loan Agreement, or any Subordination Agreement; or




12.16

Any event or circumstance that causes or will cause a Material Adverse Effect,
or any event or circumstance that the Lender reasonably believes in good faith
will cause a Material Adverse Effect during the proceeding six (6) months; or




12.17

Any of Borrower’s officers or directors, or the Personal Guarantor are convicted
of or plead guilty to a felony under federal, state, municipal or foreign law;
or




12.18

Entry of a court or administrative order that enjoins, restrains or in any way
prevents Borrower or any Subsidiary from conducting their business, or
materially interferes with the ownership, use, occupation or management of any
of their assets; or




12.19

The Borrower shall fail to transfer to the Lender all Permitted Loan Documents,
simultaneously with the making, grant or extension of a Permitted Loan.




SECTION 13

REMEDIES




13.1

Remedies.   If any Event of Default shall occur and be continuing, under either
Term Note, this Loan Agreement or any other Loan Document, the Lender may
without notice to the Borrower, at its option, take any or all of the following
actions:




(a)

Accelerate any or all of Indebtedness and declare such Indebtedness to be
immediately due and payable;




(b)

Bring suit against the Borrower, or the Personal Guarantor to collect the
Indebtedness;




(c)

Exercise any remedy available to Lender hereunder or at law and take any action
or exercise any remedy provided herein or in any other Loan Document or under
applicable law; and




(d)

Enforce and foreclose the security interest on the Collateral, without first
enforcing or foreclosing any other security interest, or enforcing any Loan
Document.




13.2

Rights Under the Code. Without waiving any of its other rights hereunder or
under any other Loan Document or applicable law, the Lender shall have all
rights and remedies of a secured party under the Code (and the Uniform
Commercial Code of any other applicable jurisdiction) and such other rights and
remedies as may be available hereunder, under other applicable law or pursuant
to contract.





15




--------------------------------------------------------------------------------













13.3

Preparation of Collateral. Following and during an Event of Default, if
requested by the Lender, the Borrower will promptly (i) assemble any Collateral
and make it available to the Lender at a place to be designated by the Lender,
located within three hundred (300) miles of Boston, Massachusetts, and (ii)
notify all obligors under all Permitted Loans to make all future payments
directly to the Lender, in lieu of making payments to the Borrower.




13.4

Notice.  The Borrower agrees that any notice by Lender of the sale or
disposition of any of the Collateral, or any other intended action hereunder,
whether required by applicable law, the Code or otherwise, shall constitute
reasonable notice to the Borrower if the notice is mailed to the Borrower by
regular or certified mail, postage prepaid, at least ten (10) days before the
action to be taken.




13.5  

Receiver.  In addition to any other remedy available to it, the Lender have the
absolute right, upon the occurrence and during the continuance of an Event of
Default, to seek and obtain the appointment of a receiver to take possession of
and operate and/or dispose of the assets of Borrower, including without
limitation the Collateral, and any reasonable costs and expenses incurred by
Lender in connection with such receivership shall bear interest at the Default
Rate, and shall be secured by the Collateral.




13.6

Application of Proceeds.  After the occurrence and during a continuing Event of
Default, the Borrower authorizes the Lender to collect and apply against the
Indebtedness when due (i) any cash or deposit accounts in Lender’s possession,
(ii) any tax refunds, and (iii) any insurance premiums or any insurance proceeds
payable on account of the loss or damage to the Collateral, and irrevocably
appoints Lender as its attorney-in-fact to endorse any check or draft or take
other action necessary to obtain such funds.




13.7

Non-Exclusive Remedies.  No remedy shall be exclusive of other remedies or
impair the right of the Lender to exercise any other remedies.




13.8  

Marshaling. The Borrower waives any and all rights they may have to require
marshaling of its assets and/or the Lender’s claims against it.




SECTION 14

MISCELLANEOUS PROVISIONS




14.1

Continuing Obligation to Cooperate.  The Borrower agrees to execute and deliver
to the Lender all such other and further instruments and documents and take or
cause to be taken all such other and further action as the Lender may reasonably
request in order to effect and confirm or vest more securely in the Lender all
rights contemplated in this Loan Agreement, including without limitation the
Lender’s rights under Section 2.14 herein.




14.2

Amendments.  This Loan Agreement may be amended only by an instrument in writing
and duly signed by the Lender and the Borrower.  




14.3

Enforceability.  If any provisions of this Loan Agreement shall be held to be
illegal or unenforceable, such illegality or unenforceability shall relate
solely to such provision and shall not affect the remainder of this Loan
Agreement.




14.4

Venue.  The Borrower and Lender agree that any action or proceeding to enforce
or arising out of this Loan Agreement may be commenced in any federal or state
court of the Commonwealth of Massachusetts sitting in the county of Suffolk.




14.5

Service of Process.  The Borrower waives personal service of process and agrees
that a summons and complaint commencing an action or proceeding in any such
court shall be properly served and confers personal jurisdiction if served by
registered or certified mail, or as otherwise provided by the laws of the
Commonwealth of Massachusetts or the United States of America.




14.6

No Waiver, Remedies Cumulative.   No failure on the part of either Lender to
exercise, and no delay in exercising, any right hereunder or under any other
Loan Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right.  All rights and remedies herein provided are
cumulative and are in addition to any other remedies provided by law, any Loan
Document or otherwise.





16




--------------------------------------------------------------------------------













14.7

Survival of Representations.   All representations, warranties and covenants
made herein shall survive the making of the Loans hereunder and the delivery of
the Loan Documents, and shall continue in full force and effect so long as any
Indebtedness is outstanding, there exists any commitment by Lender to the
Borrower, and until this Loan Agreement is formally terminated in writing.




14.8

Indemnity.   In addition to all other Indebtedness, the Borrower agrees to
defend, protect, indemnify and hold harmless the Lender, and all of its
respective Affiliates, Subsidiaries, officers, directors, employees, attorneys,
accountants, consultants, agents and any controlling Persons (collectively the
“Indemnified Parties”) from and against any and all losses, claims, damages,
liabilities, obligations, penalties, fees, costs, expenses and settlement
agreements, joint and several (including, without limitation, reasonable
attorneys’ and paralegals’ fees, costs and expenses) incurred by any of the
Indemnified Parties, whether prior to or from and after the date hereof, as a
result of or arising from or relating to (i) the Commitment Letter, (ii) any due
diligence effort (including, without limitation, public record search, recording
fees, examinations and investigations of the properties of the Borrower, each
Domestic Subsidiary, each Foreign Subsidiary, the Borrower’s operations, each
Domestic Subsidiary’s operations, each Foreign Subsidiary’s operations and the
Collateral), negotiation, preparation, execution and/or performance of any of
the Loan Documents or of any document executed in connection with the
transactions contemplated thereby and the perfection of the Lender’s Liens in
the Collateral, maintenance of the Loan by the Lender, and any and all
amendments, modifications, and supplements of any of the Loan Documents or
restructuring of the Indebtedness, (iii) any suit, investigation, action or
proceeding by any Person, whether threatened or initiated, asserting a claim for
any legal or equitable remedy against any Person under any statute, regulation
or common law principle, arising from or in connection with any of the Loan
Documents and/or Lender’s furnishing of funds to the Borrower under this Loan
Agreement, (iv) the Lender’s preservation, administration and enforcement of its
rights under the Loan Documents and applicable law, including the reasonable
fees of the outstanding Indebtedness as attorneys fees if collected by or
through an attorney at law and disbursements of counsel for the Lender in
connection therewith, whether suit be brought or not and whether incurred at
trial or on appeal, and all costs of repossession, storage, disposition,
protection and collection of Collateral, (v) periodic field exams, audits and
appraisals performed by the Lender, as permitted herein; and/or (vi) any matter
relating to the financing transactions contemplated by the Loan Documents or by
any document executed in connection with the transactions contemplated thereby,
other than for such loss, damage, liability, obligation, penalty, fee, cost or
expense, any of which arise from an Indemnified Parties’ gross negligence or
willful misconduct.  No Indemnified Party shall be liable for any direct or
consequential damages that arise from or are related to the Commitment Letter,
this Loan Agreement or any of the Loan Documents.  All obligations for
indemnification hereunder for all of the foregoing losses, damages, liabilities,
obligations, penalties, fees, costs and expenses shall be part of the
Indebtedness, secured by the Collateral, and chargeable against the loan
accounts of the Borrower.  The indemnity herein shall survive the termination of
this Loan Agreement.




14.9

Tax Obligations.  If the Borrower should fail to pay any tax or other amount
required by this Loan Agreement to be paid or which may be reasonably necessary
to protect or preserve any Collateral, the Lender may make such payment and the
amount thereof shall be payable on demand, shall bear interest at the Default
Rate from the date of payment by the Lender until paid and shall be deemed to be
Indebtedness entitled to the benefit and security of the Loan Documents.  The
Borrower agrees to pay and save the Lender harmless against any liability for
payment of any state documentary stamp taxes, intangible taxes or similar taxes
(including interest or penalties, if any) which may now or hereafter be
determined to be payable in respect to the execution, delivery or recording of
any Loan Document or the making of any Loan, whether originally thought to be
due or not.  The agreement herein shall survive the termination of this Loan
Agreement.




14.10

Reinstatement.  Notwithstanding anything herein to the contrary, this Loan
Agreement shall continue to be effective or be reinstated, as the case may be,
if at any time any amount received by the Lender in respect of the Indebtedness
is rescinded or must otherwise be restored or returned by the Lender upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower, or upon the appointment of any receiver, assignee, intervener or
conservator of, or trustee or similar official for, the Borrower or any
substantial part of its properties, or otherwise, all as though such payments
had not been made.




14.11

Notices.   Any notice or other communication hereunder, or under any Loan
Document, to any party hereto or thereto shall be by hand delivery, overnight
delivery, facsimile, telegram, telex or registered or certified mail and unless
otherwise provided herein shall be deemed to have been given or made when
delivered, telegraphed, telexed, faxed or three (3) Business Days after having
been deposited in the mails, postage prepaid, addressed to the party at its
address specified in Exhibit 14.11 (or at any other address that the party may
hereafter specify to the other parties in writing).





17




--------------------------------------------------------------------------------













14.12

Governing Law.   This Loan Agreement and all Loan Documents shall be deemed
contracts made under the laws of the Commonwealth of Massachusetts, and shall be
governed by and construed in accordance with the laws of said state (excluding
its conflict of laws provisions if such provisions would require application of
the laws of another jurisdiction).




14.13

Successors.   This Loan Agreement shall be binding upon and shall inure to the
benefit of the Borrower and the Lender, and their respective successors and
assigns.




14.14

Assignment.  The Borrower may not assign any of their rights, obligations,
covenants, representations, warranties, duties or responsibilities hereunder and
under the Loan Documents.  Any such assignment shall be void.  The Lender may
assign all or part of its rights hereunder and under the Loan Documents, at any
time.




14.15

Counterparts.   This Loan Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original and all of
which when taken together shall constitute but one and the same instrument.




14.16

Exhibits.  The exhibits annexed hereto are the only exhibits to be annexed to
this Loan Agreement, and the material contained therein shall be incorporated
herein.




14.17

Captions.  The captions herein contained are inserted as a matter of convenience
only and such captions do not form a part of this Loan Agreement and shall not
be utilized in the construction hereof.




14.18

Powers.   All powers of attorney granted to the Lender are coupled with an
interest and are irrevocable.




14.19

Approvals.   If this Loan Agreement calls for the approval or consent of the
Lender, such approval or consent may be given or withheld in the discretion of
the Lender unless otherwise specified herein.




14.20

No Punitive Damages.   Each party agrees that it shall not have a remedy of
punitive or exemplary damages against the other and hereby waives any right or
claim to punitive or exemplary damages it may have now or which may arise in the
future in connection with any Dispute.




14.21

Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS LOAN
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS LOAN AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 14.21.




14.22

Participations.   Nothing in this Loan Agreement or any other Loan Document
shall prohibit the Lender from pledging or assigning this Loan Agreement and the
Lender’s rights under any of the other Loan Documents, including collateral
therefore, to any Federal Reserve lender in accordance with applicable law.




14.23

The Borrower’s Officers and Agents.  Lender shall have the right to deal with
any officer or other representative designated in writing by the Borrower with
regard to all matters concerning the rights and obligations of Lender hereunder
and pursuant to applicable law with regard to the transactions contemplated
under the Loan Documents.  All actions or inactions of the officers, directors
and/or agents of the Borrower with regard to the transactions contemplated under
the Loan Documents shall be deemed with full authority and binding upon the
Borrower hereunder.  The foregoing is a material inducement to the agreement of
Lender to enter into the terms hereof and to consummate the transactions
contemplated hereby.




14.24

Fiduciary and Representative Capacities.  If a party hereto executes this Loan
Agreement in a fiduciary or representative capacity, only the estate or entity
represented shall be bound by this Loan Agreement, and the party executing this
Loan Agreement, and the shareholders, officers, directors, employees and
beneficiaries of such party shall not be personally liable for any obligation,
express or implied, hereunder.





18




--------------------------------------------------------------------------------













14.25

Waiver of Certain Defenses. All rights of the Lender and all obligations of the
Borrower hereunder and under the Loan Documents shall be absolute and
unconditional irrespective of (i) any change in the time, manner or place of
payment of, or any other term of, all or any of the Indebtedness, or any other
amendment or waiver of or any consent to any departure from any provision of the
Loan Documents, (ii) any exchange, release or non-perfection of any other
collateral given as security for the Indebtedness, or any release or amendment
or waiver of or consent to departure from any guaranty for all or any of the
Indebtedness, or (iii) any other circumstance which might otherwise constitute a
defense available to, or a discharge of the Borrower, or any third party, other
than payment and performance in full of the Indebtedness.




14.26

Terms Generally.  The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include”, “includes” and “including” shall be deemed
to be followed by the phrase “without limitation”.  The word “will” shall be
construed to have the same meaning and effect as the word “shall”.  Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Loan Agreement in its entirety and
not to any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Loan Agreement and (e) the word
“asset” shall be construed to the have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.







[Remainder of the page is blank.  Signatures are on the following page.]





19




--------------------------------------------------------------------------------













IN WITNESS WHEREOF, the parties hereto have caused this Loan, Pledge and
Security Agreement to be duly executed as of the day and year first above
written.




THE BORROWER




SOFTECH, INC.










/s/ Joseph P. Mullaney

Joseph P. Mullaney

Its Chief Executive Officer







THE LENDER




PRIDES CROSSING CAPITAL FUNDING, L.P., as successor to PRIDES CROSSING CAPITAL,
L.P. and PRIDES CROSSING CAPITAL-A, L.P.




          By PRIDES CROSSING CAPITAL GP, LLC

   Its General Partner







/s/ Peter M. Sherwood

Peter M. Sherwood

Its Manager

 











































[SofTech: Signature page to A/R Loan, Pledge and Security Agreement – December
2013]





20




--------------------------------------------------------------------------------










SCHEDULE OF EXHIBITS







Exhibit

         

Title




   

1.1

Definitions

4.3

Stock Power

6.1(d)

Previously Undisclosed Liability

6.1(g)

List of Litigation

6.1(n)

List of Judgment Liens

6.1(o)

List of Subsidiaries

8.2(a)

Covenant Compliance Certificate - Form

9.8

List of Leases

10.10

List of Inactive Subsidiaries

14.11

Notice Addresses

Definitions 1

List of Commercial Tort Claims

Definitions 2

List of Intellectual Property

Definitions 3

List of Permitted Debt

Definitions 4

List of Permitted Liens





21




--------------------------------------------------------------------------------










EXHIBIT 1.1




Definitions




“Accounts” means accounts as defined in the Code.




"Accounts Payable" means all accounts payable as defined under GAAP.




"Accounts Receivable" means accounts receivable as defined under GAAP.




"Accrued Expense" means an expense which has been incurred but for which no
payment has been made.




“Advance” means a payment and transfer of Principal from the Lender to the
Borrower under a Term Note, in accordance with the terms, conditions and
agreements of such Term Note and the Loan Agreement.




“Affiliate” of a Person means (a) any Person directly or indirectly owning ten
percent (10%) or more of the voting stock or rights of such named Person or of
which the named Person owns ten percent (10%) or more of such voting stock or
rights; (b) any Person controlling, controlled by or under common control with
such named Person; (c) any officer, director or employee of such named Person or
any Affiliate of the named Person; and (d) any family member of the named Person
or any Affiliate of such named Person.




“Borrower” means SofTech, Inc., a Massachusetts corporation with a place of
business at 650 Suffolk Street, Suite 415, Lowell, Massachusetts 01854.




“Business Day” means any day that is not a Saturday, Sunday or other day on
which the Lender are authorized or required by law to remain closed.




“Capital Expenditures” means capital expenditures as defined under GAAP,
including without limitation capital leases.




“Capitalized Software Development Costs” means all capitalized costs and
expenses incurred to write, develop, code, debug and commercialize software code
and software, which are not expensed in the period they were incurred, but
recognized over a period of time via depreciation or amortization.




"Cash" means cash as defined under GAAP.




“Change in Control” means either (a) any transaction or series of transactions
that results in, or will lead to a change in the Borrower’s ownership such that
owners of fifty and one tenth percent (50.10%) of the voting interests in the
Borrower on a fully diluted basis before giving effect to such transaction or
series of transactions will not own at least fifty and one tenth percent
(50.10%) of the voting interests in the Borrower, on a fully diluted basis after
giving effect to such transaction or series of transactions, (b) all or
substantially all of  Borrower’s assets are sold or transferred, (c) any
decrease after the Closing Date in the number of shares of Borrower’s Equity
Interests owned by Guarantor on the Closing Date, (d) Guarantor becomes disabled
or dies, (e) Guarantor ceases to be Borrower’s Chief Executive Officer, unless
Guarantor is replaced by a Chief Executive Officer reasonably acceptable to the
Lender within thirty (30) days, or (f) Borrower’s current senior management no
longer manages, controls or operates Borrower’s business.




“Change in Law” means (a) the adoption of any law, rule or regulation after the
Closing Date or (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any governmental authority after the
Closing Date.




“Closing Date” means the date all Loan Documents are executed and delivered by
the Borrower, The Lender, and Personal Guarantor, respectively.




“Code” means the Uniform Commercial Code, including all amendments, in effect in
the Commonwealth of Massachusetts from time to time.





22




--------------------------------------------------------------------------------













“Collateral” means all assets of the Borrower, including without limitation the
following property of the Borrower, wherever located and whether now owned by
the Borrower or hereafter acquired (all terms shall have the meaning provided in
the Code), (a) all accounts (which for avoidance of doubt shall exclude accounts
of Borrower’s Subsidiaries), (b) all inventory, (c) all general intangibles,
provided, however, the security interest in the Equity Interests owned by the
Borrower in the Foreign Subsidiaries shall be limited as provided in Section 4.1
herein, (c) all chattel paper, (d) all instruments, (e) all payment intangibles,
(f) all equipment, (g) all insurance and insurance proceeds, (h) all machinery,
(i) all contracts, including all retainage under such contracts, (j) all
contract rights, (k) all Intellectual Property, including without limitation all
Source Code, (l) all chattel paper, (m) all electronic chattel paper, (n) all
causes of action and Commercial Tort Claims, (o) all deposit accounts, including
without limitation all Deposit Accounts, (p) all supporting obligations, (q) all
funds on deposit with or under the control of Lender or its agents or
correspondents, (r) all notes, documents, agreements and other writings that
evidence a loan or other financial obligation owed to the Borrower, including
without limitation each Permitted Loan, (s) all Pledged Subsidiary Equity,
including without limitation all stock and stock certificates in each Domestic
Subsidiary and sixty-five percent (65%) of all Equity Interests in each Foreign
Subsidiary, (t) all parts, replacements, substitutions, profits, products and
cash and non-cash proceeds of any of the foregoing (including insurance
proceeds, of any kind, including those payable by reason of loss or damage
thereto) in any form and wherever located, (u) all fixtures, (v) all vehicles,
and (w) all written or electronically recorded books and records relating to any
such Collateral and other rights relating thereto, wherever located and whether
now owned by the Borrower or hereafter acquired.




“Commercial Tort Claim” means commercial tort claim as defined in Section 9-102
of the Code.  A complete list of the Borrower’s Commercial Tort Claims are set
forth in Exhibit Definitions 1 to the Loan Agreement.




“DACA” means a Deposit Account Control Agreement.




“Debt” means all liabilities of a Person as determined under GAAP and all
obligations which such Person has guaranteed or endorsed or is otherwise
severally, secondarily or jointly liable for, and shall include, without
limitation () all obligations for borrowed money or purchased assets, ()
obligations secured by assets whether or not any personal liability exists, ()
the capitalized amount of any capital or finance lease obligations, () the
unfunded portion of pension or benefit plans or other similar liabilities, ()
obligations as a general partner, () contingent obligations pursuant to
guaranties, endorsements, letters of credit and other secondary liabilities, and
() obligations for deposits.




“Default” means any event or condition, or which upon notice, lapse of time or
both would, unless cured or waived, is an Event of Default.




“Default Rate” means the per annum rate of five (5.00%) percent plus the rate of
interest rate payable under the Term Note.




“Deposit Account” means any and all of the bank accounts and deposit accounts
maintained by the Borrower, including without limitation all checking accounts,
savings accounts, and money market accounts maintained at First Republic Bank.
 The term Deposit Account does not include any bank or deposit account which is
used exclusively for (i) accepting and converting payments in foreign
currencies, (ii) payroll, (iii) employee benefits or (iv) escrowed deposits.  




“Deposit Account Control Agreement” means one or more deposit account control
agreements, entered into by and among the Borrower, the Lender, and a Person,
pursuant to which the Lender perfects it’s security interest in a Deposit
Account and all assets held, maintained and/or deposited into such Deposit
Account.




"Domestic Subsidiary" means any existing and future corporation, limited
liability corporation, limited liability partnership, partnership, trust or
other entity in which the Borrower, directly or indirectly, owns more than fifty
percent (50%) of the stock, capital, income interests, or other beneficial
interests, or which is effectively controlled by the Borrower, and such entity
is organized under the laws of one of the fifty United States, including without
limitation Information Decisions, Inc. and Workgroup Technology Corp.




"EBITDA" means earnings before interest, taxes, depreciation and amortization,
as defined under GAAP.





23




--------------------------------------------------------------------------------













“Environmental Laws” means, collectively the following acts and laws, as
amended:  the Comprehensive Environmental Response, Compensation and Liability
Act of 1980; the Superfund Amendments and Reauthorization Act of 1986; the
Resource Conservation and Recovery Act; the Toxic Substances Act; the Clean
Water Act; the Clean Air Act; the Oil Pollution and Hazardous Substances Control
Act of 1978; and any other “Superfund” or “Superlien” law, and any other present
or future federal, state or local law statute, ordinance, code, rule,
regulation, order or decree relating to, or imposing liability or standards of
conduct concerning, any pollutants, hazardous materials or waste, hazardous
substances, toxic or dangerous waste, substance or material that may have a
negative impact on human health, including without limitation, asbestos and
asbestos containing materials, lead, radon, toxic mold, petroleum, petroleum
products and radioactive materials, as now or at any time hereafter in effect.




“Equipment” means equipment as defined in the Code.




“Equity Interest” means any securities, interests, ownership rights, general
partnership interests and/or rights, limited partnership interests and/or
rights, limited liability company interests and/or rights, limited liability
partnership interests and/or rights, rights to control and/or manage,
instruments or distributions of any kind owned, issuable, issued by any Person,
including, but not limited to, any such securities, interests and/or rights
arising from a stock dividend, stock split, reclassification, reorganization,
merger, consolidation, sale of assets or other exchange of securities or any
dividends or other distributions of any kind upon or with respect to such
securities, interests and/or rights.




 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.




“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer within the
meaning of Section 414(b), (c), (m) or (o) of the Code.




“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to any Pension Plan, (b)
the existence with respect to any Pension Plan of an “accumulated funding
deficiency” (as defined in Section 412 of the Code or Section 302 of ERISA),
whether or not waived, (c) the filing pursuant to Section 412(d) of the Code or
Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Pension Plan, (d) the incurrence by the Borrower or
any of its ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Pension Plan, (e) the receipt by the Borrower
or any ERISA Affiliate from the PBGC or a plan administrator of any notice
relating to an intention to terminate any Pension Plan or Pension Plans or to
appoint a trustee to administer any Pension Plan or (f) the receipt by the
Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multi-employer Plan from the Borrower or any ERISA Affiliate of any notice of
Withdrawal Liability or a determination that a Multi-employer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.




“Event of Default” means any event specified as such in Section 12 hereof
(“Events of Default”), provided that there shall have been satisfied any
requirement in connection with such event for the giving of notice or the lapse
of time, or both.




“First Republic Bank” means First Republic Bank, with a place of business at One
Post Office Square, Boston, Massachusetts.




“Fixed Assets” means all tangible property owned and used in the production of
Borrower’s revenue, that is not expected to be consumed or converted into Cash
within the next twelve (12) months.




“Foreign Subsidiary” means any existing and future corporation, limited
liability corporation, limited liability partnership, partnership, trust or
other entity in which the Borrower, directly or indirectly, owns more than fifty
percent (50%) of the stock, capital, income interests, or other beneficial
interests, or which is effectively controlled by the Borrower, and such entity
is organized and incorporated in a country other than the United States,
including without limitation SofTech GmbH, and SofTech Srl.




“GAAP” means generally accepted accounting principles as in effect in the Unites
States from time to time.




"Greenleaf " means Greenleaf Capital, LLC, with a place of business at 100 W.
Michigan Avenue, Suite 300, Kalamazoo, Michigan.





24




--------------------------------------------------------------------------------













“Greenleaf Stock” means Two Hundred and Seventy-One Thousand Four Hundred and
Eleven (271,411) shares of Borrower’s common stock, which as of May 31, 2013
were owned by Greenleaf or Persons affiliated with Greenleaf.




"Guarantor" means Joseph P. Mullaney, who resides at 9 Delaware Road, Medfield,
Massachusetts.




“Indebtedness” means all obligations now or hereafter owed to the Lender by the
Borrower, in connection with the Loan Agreement, Original Loan Agreement, Term
Note I, Term Note II, Original Term Notes, Term Note, Personal Guaranty, any
Subordination Agreement and all other Loan Documents, or arising out of the
transactions described therein, including, without limitation sums advanced to
pay overdrafts on any account maintained by the Borrower with the Lender,
together with all interest accruing thereon, all obligations under any swap
agreements as defined in 11 U.S.C. §101 between the Lender and the Borrower
whenever executed, all interest, taxes, fees, all costs of collection,
reasonable attorneys’ fees and expenses of or advances by either Lender which
such Lender pays or incurs in discharge of obligations of the Borrower or to
appraise, inspect, repossess, protect, preserve, store or dispose of any
Collateral or the Leased Premises, whether such amounts are now due or hereafter
become due, direct or indirect and whether such amounts due are from time to
time reduced or entirely extinguished and thereafter re-incurred and any and all
amounts covered by the indemnification provisions of Section 14.8, which are
paid by an Indemnified Party.




“Insolvency Proceeding” means any proceeding commenced by or against any person
or entity under any provision of the United States Bankruptcy Code, as amended,
or under any other bankruptcy or insolvency law, including assignments for the
benefit of creditors, formal or informal moratoria, compositions, extension
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.




“Insolvent” means not Solvent.




“Instruments” means an instrument as defined in the Code.




“Intellectual Property” means all right, title, and interest in any of the
following, whether now existing or hereafter acquired or created, (a) copyright
rights, copyright applications, copyright registrations and like protections in
each work or authorship and derivative work thereof, whether published or
unpublished and whether or not the same also constitutes a trade secret, now or
hereafter existing, created, acquired or held (collectively, the "Copyrights"),
including the Copyrights set forth in Exhibit Definitions 2 to the Loan
Agreement, (b) trademark and servicemark rights, whether registered or not,
applications to register and registrations of the same and like protections, and
the entire goodwill of the business of Borrower connected with and symbolized by
such trademarks (collectively, the "Trademarks"), including the Trademarks
described in Exhibit Definitions 2 to the Loan Agreement, (c) patents, patent
applications and like protections including without limitation improvements,
divisions, continuations, renewals, reissues, extensions and
continuations-in-part of the same (collectively, the "Patents"), including the
Patents described in Exhibit Definitions 2 to the Loan Agreement, (d) mask work
or similar rights available for the protection of semiconductor chips or other
products (collectively, the "Mask Works"), (e) trade secrets, and any and all
intellectual property rights in computer software and computer software
products, (f) design rights, (g) claims for damages by way of past, present and
future infringement of any of the rights included above, with the right, but not
the obligation, to sue for and collect such damages for said use or infringement
of the intellectual property rights identified above, (h) licenses or other
rights to use any of the Copyrights, Patents, Trademarks, or Mask Works, and all
license fees and royalties arising from such use to the extent permitted by such
license or rights, (i) amendments, renewals and extensions of any of the
Copyrights, Trademarks, Patents, or Mask Works, and (j) proceeds and products of
the foregoing, including without limitation all payments under insurance or any
indemnity or warranty payable in respect of any of the foregoing.




"Interest" means Interest Expense.




“Interest Expense” means, for any period, all interest in respect of Debt
accrued or capitalized during such period (whether or not actually paid during
such period).




“Inventory” means inventory as defined in the Code.




“Investment Property” means the definition provided in Section 9-102 of the
Code.




“IP Security Agreement” means that certain Intellectual Property Security
Agreement, dated as of the date of the Loan Agreement, by and between the
Borrower and the Lender.





25




--------------------------------------------------------------------------------













“Iron Mountain” means Iron Mountain, Inc., and its subsidiaries and affiliates,
with a place of business at 745 Atlantic Avenue, Boston, Massachusetts.




"Leases" means, for Borrower, all lease agreements with a third party for the
lease and occupancy of real estate, buildings, common areas, office space,
residential living space, fixtures and/or parking spaces, used by Borrower in
the operation of its business.




“Lender” Prides Crossing Capital Funding, L.P., and it’s successors and assigns.




“Lien” means any consensual lien, non-consensual lien, mortgage, pledge,
statutory lien or other lien arising by operation of law, grant, security
interest, trust arrangement, security deed, financing lease, collateral
assignment or other encumbrance, conditional sale or title retention agreement,
or any other interest in property designed to secure the repayment of
Indebtedness, whether arising by agreement or under any statute or law or
otherwise.




“Loan Agreement” means that certain Amended and Restated Loan, Security and
Pledge Agreement, dated December 5, 2013, by and between the Lender and
Borrower.

 

“Loan Documents” means the Loan Agreement, Original Loan Agreement, Term Note I,
Term Note II, Term Note, IP Security Agreement, Personal Guaranty, October
Consent Letter, November Escrow Letter, all DACAs, all Subordination Agreements,
Stock Powers, all UCC-1/Financing Statements, all UCC-3/Amendments, the Escrow
Agreement, Source Code Escrow Agreement, Master Assignment Agreement, and all
other documents, agreements, instruments and inter-creditor agreements now or
hereafter evidencing, describing, relating to, guaranteeing or securing the
Indebtedness, contemplated hereby or delivered in connection herewith, and all
prior amendments and restates of any or all or the foregoing, as they may be
modified from time to time.




“Machinery” means machinery as defined in the Code.




“Master Assignment Agreement” means that certain Master Assignment Agreement,
dated December 5, 2013, by and between the Original Lenders and the Lender.




“Material Adverse Effect” means any (i) material adverse effect upon the
validity, performance or enforceability of any of the Loan Documents or any of
the transactions contemplated hereby or thereby, including without limitation
the existence, priority or perfection of liens securing the Indebtedness, (ii)
material adverse effect upon the properties, business, or condition (financial
or otherwise) of the Borrower and/or any other Person obligated under any of the
Loan Documents, which will or may reasonably likely cause the Borrower or other
Person to Default under any of the Loan Documents, or (iii) material effect upon
the ability of the Borrower, any Domestic Subsidiary or Personal Guarantor to
fulfill any of their respective obligations under any of the Loan Documents.




"Maturity Date" means January 1, 2015.




“Mentor Contract” means that certain Asset Purchase Agreement, dated as of
August 30, 2013, by and between the Borrower and Mentor Graphics Corporation.




“Mullaney Loan” means the loan made by the Borrower to Joseph P. Mullaney in
May, 1998, in the original principal amount of $134,000, which loan does not
accrue interest and does not mature until stock issued by the Borrower which was
purchased with the proceeds of such loan are sold.




"Net Income" means total revenue less all expenses during the same period,
calculated in accordance with GAAP.




“November Escrow Letter” means that certain letter agreement, dated November 18,
2013, by and between the Original Lenders and the Borrower.




“October Consent Letter” means that certain letter agreement, dated October 17,
2013, by and between the Original Lenders and the Borrower.




“Original Lenders” means PCC and PCCA.





26




--------------------------------------------------------------------------------













“Original Loan Agreement” means that certain Loan, Security and Pledge
Agreement, dated May 10, 2013, by and between PCC and PCCA and Borrower.




“PCC” means Prides Crossing Capital, L.P., a Delaware limited partnership, with
a place of business at 800 Boylston Street, Suite 2220, Boston, Massachusetts.




“PCCA” means Prides Crossing Capital-A, L.P., a Delaware limited partnership,
with a place of business at 800 Boylston Street, Suite 2220, Boston,
Massachusetts.




“Permitted Debt” means (a) the Indebtedness; (b) any other Debt listed on
Exhibit Definitions 3; provided, however, that the principal amount of such Debt
may not be increased from the amount shown as outstanding on such Exhibit
Definitions 3, (c) Debt under any Permitted Revolving Facility, (d) Debt
incurred for Capital Expenditures, including capital leases, secured only by the
capital asset purchased with such Debt, not to exceed the amounts set forth in
Section 11.5 of the Loan Agreement, (e) Debt incurred for Capitalized Software
Development Costs, not to exceed the amounts set forth in Section 11.5 of the
Loan Agreement, (f) trade payables incurred in the ordinary course of business
that are not past due for more than ninety (90)  days other than as may be
disputed in good faith or for which adequate reserves have been provided under
GAAP, (g) Permitted Loans made to the Borrower, and (h) Debt owing under the
Escrow Agreement.




“Permitted Distributions” means all Permitted Loans and all Permitted Equity
Contributions.




“Permitted Equity Contribution” means a  transfer of value by the Borrower to a
Domestic Subsidiary in any form, which constitutes a contribution of equity to
such Domestic Subsidiary, and is not a loan to such Domestic Subsidiary.  The
total of all Permitted Equity Contributions shall not exceed Fifty Thousand
Dollars ($50,000).




“Permitted Liens” means:




(a)

Liens created under the Loan Documents;




(b)

Liens granted on specific assets purchased with Permitted Debt;




(c)

Liens imposed by any governmental authority for taxes, assessments or charges
not yet due or which are being contested in good faith and by appropriate
proceedings if adequate reserves with respect thereto are maintained on the
books of the Borrower in accordance with GAAP;




(d)

purchase money security interests and liens evidencing capital leases, subject
to the limitations set forth in “Permitted Debt”;




(e)

pledges or deposits under worker’s compensation, unemployment insurance and
other social security legislation;




(f)

deposits to secure the performance of bids, tenders, trade contracts (other than
for borrowed money), leases (other than capital leases), statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business;




(g)

Liens securing any Permitted Revolving Facility;




(h)

Liens created under the Escrow Agreement; and




(h)

liens, if any, listed in Exhibit Definitions 4 to the Loan Agreement.




“Permitted Loans” means (i) intercompany loans among the Borrower and its
Domestic Subsidiaries, that are (a) evidenced  by a written, authorized,
executed, delivered and enforceable promissory note, (b) owned by the Borrower,
and (c) not subject to any claim, counterclaim, defense, set-off right,
recoupment or other right, (ii) all notes or other written form of payment or
promise to pay is immediately turned over to and held by the Lender, (iii) the
Mullaney Loan and (iv) all loans listed in Exhibit Definitions 5 to the Loan
Agreement.  The total of all Permitted Loans shall not exceed Fifty Thousand
Dollars ($50,000) and the Mullaney Loan.  If some or all of the Mullaney Loan is
paid, the amount paid shall not be added to the $50,000 limit herein to
calculate the total of all Permitted Loans.





27




--------------------------------------------------------------------------------













“Permitted Redemptions” means (i) Borrower’s purchase of One Hundred and One
Thousand Four Hundred and Eleven (101,411) shares of Greenleaf Stock on a future
date chosen by Borrower, provided that (A) the Borrower shall have provided
written notice to the Lender no less than five (5) Business Days prior to the
proposed purchase of Borrower’s intent to purchase such Greenleaf Stock, (B) the
Lender consents, in its sole discretion, in writing, and (C) on the date of such
purchase (1) no Event of Default exists, (2) payment of the purchase price for
such Greenleaf Stock will not result in an Event of Default and (3) payment of
the purchase price of such Greenleaf Stock will not have a Material Adverse
Effect, and (ii) an aggregate of Two Hundred and Ninety-Five Thousand Dollars
($295,000) in redemptions, fees and payments by the Borrower to Investors under
the Securities Purchase Agreement, provided that (A) the Borrower shall have
provided written notice to the Lender no less than ten (10) Business Days prior
to the proposed payments, (B) the Lender consents, in writing, which written
consent shall not be unreasonably withheld, conditioned or delayed if on the
date of such purchase (1) no Event of Default exists, (2) such payment will not
result in an Event of Default and (3) such payment will not have a Material
Adverse Effect.




“Person” means any natural person, corporation, unincorporated organization,
trust, joint-stock company, joint venture, association, company, limited or
general partnership, any government or any agency or political subdivision of
any government, or any other entity or organization, including without
limitation the Borrower.




"Personal Guaranty" means that certain Personal Guaranty Agreement, dated as of
the date of the Loan Agreement, by and between the Personal Guarantor and the
Lender, and pursuant to which the Personal Guarantor unconditionally guarantees
payment and performance of up to Five Hundred Thousand Dollars ($500,000) of the
Indebtedness.  




“Pledged Subsidiary Equity” means, collectively, (i) one hundred percent (100%)
of the Equity Interests owned by the Borrower in each Domestic Subsidiary,
whether now owned or hereafter created or acquired by the Borrower, together
will all proceeds and substitutions thereof, all cash, stock and other moneys
and property paid thereon, all rights to subscribe for securities declared or
granted in connection therewith, and all other cash and noncash proceeds of the
foregoing, and (ii) sixty-five percent (65%) of the Equity Interests owned by
the Borrower in each Foreign Subsidiary, whether now owned or hereafter created
or acquired by the Borrower, together with all proceeds and substitutions
thereof, all cash, stock and other moneys and property paid thereon, all rights
to subscribe for securities declared or granted in connection therewith, and all
other cash and noncash proceeds of the foregoing.




“Principal” means funds paid and transferred by the Lender to the Borrower under
either Term Note I and Term Note II.




“Quick Ratio” means (a) Cash, plus Borrower’s Accounts Receivable, divided by
(b) Borrower’s Accounts Payable, plus Borrower’s accrued expenses.  




“Regulated Materials” means any hazardous, toxic or dangerous waste, substance
or material, the generation, handling, storage, disposal, treatment or emission
of which is subject to an Environmental Law.




“Securities” means the definition provided in Section 8-102 of the Code.




“Securities Purchase Agreement” means that certain Securities Purchase
Agreement, entered into by the Borrower and certain investors (collectively the
“Investors”) between November 2012 and February 2013, pursuant to which Borrower
issued and sold 50,000 shares of new common stock to the Investors for Five
Dollars ($5.00) per share.




“Security Entitlement” shall have the meaning provided in Sec 8-102 of the Code.




“SofTech Stock” means any and all Equity Interests, Securities, options,
warrants, rights to purchase an equity interest in the Borrower, which is owned
by the Guarantor, owned by any Person controlled by the Guarantor or the
disposition, transfer, sale or redemption of which is controlled by the
Guarantor.

 

“Solvent” means, as to any Person including without limitation the Borrower,
that such Person has capital sufficient to carry on its business and
transactions in which it is currently engaged and all business and transactions
in which it is about to engage, is able to pay its debts as they mature, and has
assets having a fair valuation greater than its liabilities, at fair valuation.





28




--------------------------------------------------------------------------------













“Source Code” means all source code, programming code, programing instructions,
programing statements, programming text containing declarations, instructions,
functions, loops, declarations, notes, scripts, files and other statements that
tell a computer program how to function, which is created by Borrower,
Borrower’s agents or employees, or owned by Borrower.




“Source Code Escrow Agreement” means any and all agreements by and between the
Borrower, the Lender and Person, pursuant to which the Source Code is held in
escrow as security collateral for all Indebtedness under the Loan Documents.




"Subordination Agreement" means a subordination agreement, which is reasonably
 acceptable to the Lender, by and between the Lender and a Person that loans
funds to the Borrower under a Permitted Revolving Facility, as acknowledged by
the Borrower, pursuant to which the Lender and such Person set forth (i) the
allowance, priority and suspension of payments due Lender and such Person from
the Borrower, and (ii) their respective collateral and enforcement rights in the
Event of a Default under the Loan Documents or any of such Person’s loan
documents.




“Subsidiaries” all of the Domestic Subsidiaries and Foreign Subsidiaries.




“Term Note” means that certain $1,000,000 Term Note, dated as of the date of the
Loan Agreement, from the Borrower in favor of the Lender.




"Term Note I" means that certain $1,426,410 Term Note, dated as of the date of
the Original Loan Agreement, from the Borrower in favor of PCC.




"Term Note II" means that certain $1,273,590 Term Note, dated as of the date of
the Original Loan Agreement, from the Borrower in favor of PCCA.




“Termination Event” means a “reportable event” as defined in Section 4043(b) of
ERISA, or the filing of a notice of intent to terminate under Section 4041 of
ERISA.




Footnote 1.    All financial terms used herein shall have the meanings assigned
to them under GAAP unless another meaning shall be specified.




Footnote 2.  The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
 The words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”.  The word “will” shall be construed to have
the same meaning and effect as the word “shall”.  Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Loan Agreement in its entirety and not to any
particular provision hereof, (d) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Loan Agreement and (e) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.








29




--------------------------------------------------------------------------------










EXHIBIT 4.3




Stock Powers










[The remainder of the page is blank.  The Exhibit appears on the following
page.]





30




--------------------------------------------------------------------------------










 EXHIBIT 6.1(d)




Previously Undisclosed Liabilities




None.







[The remainder of the page is blank.]





31




--------------------------------------------------------------------------------










EXHIBIT 6.1(g)




List of Litigation




On July 19, 2013, Dassault Systemes Solidworks Corporation (“Solidworks”) filed
a complaint (the “Complaint”) against the Borrower in the United States District
Court for the Eastern District of Texas, Tyler Division, alleging fraud and
false assurances.  The Complaint is connected to a patent infringement suit
brought by Auto-Dimensions LLC, a wholly-owned subsidiary of Acacia Research
Group, against Solidworks in December 2012.  The Borrower owned those patents in
question and sold them to Auto-Dimensions LLC in June 2012.  Solidworks is
seeking reimbursement from the Borrower of attorneys’ fees and any judgments or
settlement monies it may incur under the infringement suit, as well as punitive
and multiple damages.  Trial is set for November 2015.




The Borrower has engaged Davis Malm & D’Agostine, P.C. in this matter, who has
evaluated the case and believe that the Solidworks suit against the Borrower is
without merit and was filed as a strategic move to put SofTech in conflict with
Acacia. The addition of the Borrower to the case (i) affords Solidworks access
to the Borrower’s documents and personnel for purposes of discovery and (ii)
improved Solidworks’ argument to have the case moved from Texas to
Massachusetts.










[The remainder of the page is blank.]





32




--------------------------------------------------------------------------------










 EXHIBIT 6.1(n)




List of Judgment Liens







None.




[The remainder of the page is blank.]





33




--------------------------------------------------------------------------------










EXHIBIT 6.1(o)




List of Subsidiaries










Entity

 

State of

Incorporation

 

Corporate Relationship

 

 

 

 

 

SofTech, Inc.

 

Massachusetts

 

Parent Company

 

 

 

 

 

Workgroup Technology Corporation

 

Delaware

 

Wholly-owned subsidiary of SofTech

 

 

 

 

 

Information Decisions, Inc.

 

Michigan

 

Wholly-owned subsidiary of SofTech

 

 

 

 

 

SofTech, Srl

 

Italy

 

Wholly-owned subsidiary of SofTech

 

 

 

 

 

SofTech GmbH

 

Germany

 

Wholly-owned subsidiary of SofTech










[The remainder of the page is blank.]











34




--------------------------------------------------------------------------------










 EXHIBIT 8.2(a)




Covenant Compliance Certificate










[The remainder of the page is blank.  The Exhibit starts on the following page.]








35




--------------------------------------------------------------------------------










EXHIBIT 9.8




List of Leases




Lease Agreement between Borrower as tenant and Fortune Wakefield LLC as landlord
for 9,141  square feet of office space located at 650 Suffolk Street, Lowell,
Massachusetts 01854. The Lease terminates on December 31, 2018, if not extended
at Borrower election.







[The schedule appears on the following page. The remainder of the page is
blank.]








36




--------------------------------------------------------------------------------










EXHIBIT 10.10




List of Inactive Subsidiaries










[The schedule appears on the following page. The remainder of the page is
blank.]








37




--------------------------------------------------------------------------------










EXHIBIT 14.11




Notice Addresses







If to the Lender:




Peter M. Sherwood

Manager

Prides Crossing Capital Funding, L. P.

800 Boylston Street, Suite 2220

Boston, Massachusetts 02199




With a Copy to:




Sean W. Gilligan, Esq.

Gesmer Updegrove LLP

40 Broad Street

Boston, Massachusetts 02110




   

If to the Borrower:




Joseph P. Mullaney

Chief Executive Officer

SofTech, Inc.

650 Suffolk Street, Suite 415

Lowell, Massachusetts 01854




with a copy to




Matthew V.P. McTygue, Esq.

Christine Dreyer McCay, Esq.

Edwards, Wildman & Palmer LLP

111 Huntington Avenue

Boston, Massachusetts 02199











38




--------------------------------------------------------------------------------










EXHIBIT Definitions 1




List of Commercial Tort Claims




None.




[The remainder of the page is blank.]





39




--------------------------------------------------------------------------------










EXHIBIT Definitions 2




List of Intellectual Property







US Trademarks Registrations




PRODUCTCENTER

Trademark No.

3,657,646




SOFTECH

Trademark No.

4,170,380




Canadian Trademark Registrations




SOFTECH

Trademark No. TMA 348907













[The schedule appears on the following page. The remainder of the page is
blank.]





40




--------------------------------------------------------------------------------










EXHIBIT Definitions 3




List of Permitted Debt




None.




[The remainder of the page is blank.]





41




--------------------------------------------------------------------------------










EXHIBIT Definitions 4




List of Permitted Liens




None.




[The remainder of the page is blank.]













































































42




--------------------------------------------------------------------------------










EXHIBIT Definitions 5




List of Permitted Loans




None.







[Remainder of the page is blank.]


























43


